Affirmed and Memorandum Opinion filed August 16, 2016.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-15-00243-CR


                JOSEPH BARUCH RODRIGUEZ, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 405th District Court
                          Galveston County, Texas
                      Trial Court Cause No. 12CR2802


                MEMORANDUM                     OPINION

      Joseph Baruch Rodriguez appeals the trial court’s judgment revoking his
deferred adjudication community supervision. He contends the trial court abused
its discretion in adjudicating him guilty because the evidence is insufficient to
prove that he violated the terms and conditions of his community supervision. We
affirm.
                                  BACKGROUND

      Around 11:00 p.m. on August 25, 2014, John Ringo and his wife were
getting ready for bed when they heard their doorknob rattle as someone attempted
to enter their locked home. Looking through the peephole, Ringo saw appellant
standing at the door. Appellant told Ringo that he wanted to speak to Leslie Ringo
— Ringo’s 35-year-old daughter.

      Ringo told appellant that Leslie did not live there and was not present.
Appellant kept demanding to see Leslie. Ringo told appellant at least three times
to leave the property and threatened to call the police.      Appellant eventually
retreated from the porch to his truck parked 20 to 25 feet away in Ringo’s
driveway, but did not leave the property. Ringo called the police.

      While appellant was near his truck, Ringo’s wife yelled for appellant to “get
out of here now.” Appellant then pulled a large machete from inside his truck.
Appellant circled the truck waving the machete over his head, talking to himself,
and looking angry. Police arrived and arrested appellant, and he was charged with
criminal trespass with a deadly weapon.

      At the time of the incident, appellant was on deferred adjudication
community supervision for a 2012 possession of cocaine charge. Prompted by the
events at the Ringo residence, the State filed a motion to adjudicate guilt and
revoke community supervision on September 29, 2014.

      The trial court held a hearing on the motion to revoke appellant’s
community supervision and to adjudicate him guilty of the offense of possession of
a controlled substance on December 18, 2014. Ringo testified regarding the events
leading up to appellant’s arrest.     The arresting officer testified concerning
appellant’s behavior at the time of the arrest, and stated that appellant “seemed


                                          2
disoriented” and “emitted an odor of alcoholic beverage from his person.”
Appellant’s probation officer testified that appellant was not in compliance with
the conditions of his probation based on the new offense of criminal trespass,
appellant’s failure to pay fees and costs, appellant’s use of alcohol, and appellant’s
failure to complete at least 16 hours of community service per month.

      The trial court found that appellant violated multiple conditions of his
probation. A sentencing hearing was held on February 13, 2015. The trial court
adjudicated guilt and sentenced appellant to six years’ confinement. Appellant
timely appealed.

                                       ANALYSIS

      In his first, second, and third issues, appellant contends the trial court abused
its discretion in revoking his probation. Specifically, appellant contends the State
failed to prove by a preponderance of the evidence that he violated the terms and
conditions of his community supervision by (1) committing a criminal trespass; (2)
consuming alcohol or entering a bar, tavern, lounge, or similar place; and (3)
failing to pay court costs and fees.

I.    Standard of Review

      The decision to proceed to an adjudication of guilt on the original charge and
revoke deferred adjudication community supervision is reviewable in the same
manner as a revocation of ordinary community supervision where adjudication of
guilt is not at issue. See Tex. Code Crim. Proc. Ann. art. 42.12, § 5(b) (Vernon
Supp. 2015). We review an order revoking community supervision under an abuse
of discretion standard. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App.
2006). In conducting this review, we view the evidence in the light most favorable
to the trial court’s order. Greer v. State, 999 S.W.2d 484, 486 (Tex. App.—


                                          3
Houston [14th Dist.] 1999, pet. ref’d). The trial court is the exclusive judge of the
credibility of the witnesses and determines if the allegations in the motion are
sufficiently demonstrated. Id. The State must prove by a preponderance of the
evidence that the defendant violated a condition of his probation. Id.

      A trial court does not abuse its discretion in revoking probation if there is
one sufficient ground for revocation. See Smith v. State, 286 S.W.3d 333, 342
(Tex. Crim. App. 2009); Joseph v. State, 3 S.W.3d 627, 640 (Tex. App.—Houston
[14th Dist.] 1999, no pet.). If there is sufficient evidence that appellant committed
any one of several grounds for revocation, we will affirm. See Jones v. State, 571
S.W.2d 191, 193-94 (Tex. Crim. App. [Panel Op.] 1978).             Appellant “must
successfully challenge all the findings that support the revocation order” to prevail
on appeal. Joseph, 3 S.W.3d at 640.

II.   Criminal Trespass

      In his first issue, appellant contends that the State failed to prove he
committed a criminal trespass because (1) “there is legally insufficient evidence to
prove that [appellant] entered the premises upon which he is accused of
trespassing,” (2) “there is legally insufficient evidence to prove that [appellant]
failed to depart the property,” and (3) he “did not believe that the homeowner he
encountered had the authority to give him the command to depart the property.”

      A person commits the offense of criminal trespass if he “enters or remains
on or in property of another, including residential land, . . . without effective
consent” and he “received notice to depart but failed to do so.” See Tex. Penal
Code Ann. § 30.05(a)(2) (Vernon Supp. 2015); Goad v. State, 354 S.W.3d 443,
446 (Tex. Crim. App. 2011). If a person carries a deadly weapon during the
commission of the offense, the crime becomes criminal trespass with a deadly
weapon. See Tex. Penal Code Ann. § 30.05(d)(3)(B).
                                         4
      Appellant contends that he “never entered the premises upon which he was
accused of trespassing” because “he never gained access into the clearly private
Ringo residence.” The State does not have to prove that appellant entered the
building of another to provide sufficient evidence of criminal trespass; rather, the
offense also is committed if appellant remained on the Ringos’ “residential land”
after being asked to leave. See id. § 30.05(a).

      Appellant next contends that he “did not remain on the property after
receiving notice to depart, but rather, attempted to depart by retreating to his
truck.” The record does not support appellant’s contention. Ringo testified that
appellant did not depart after being told to leave; instead, appellant stayed in the
driveway for 10 to 20 minutes until police arrived. The arresting officer found
appellant in the Ringos’ driveway next to his truck “standing stationary, not doing
anything.” We conclude the evidence is sufficient to show that appellant remained
on the property after receiving notice to depart.

      Appellant further contends he did not commit a criminal offense because he
“did not believe that the homeowner he encountered had the authority to give him
the command to depart the property.”          Appellant cites no authority for this
argument, and it is thus waived by inadequate briefing. See Muhammed v. State,
331 S.W.3d 187, 195 (Tex. App.—Houston [14th Dist.] 2011, pet. ref’d); see also
Tex. R. App. P. § 38.1(i).

      Having rejected appellant’s contentions regarding the criminal trespass
offense, we conclude the evidence is sufficient to support the trial court’s finding
that appellant committed an offense in violation of the terms of his probation.
Accordingly, we overrule appellant’s first issue.

      We need not address appellant’s second or third issues because a single
violation of a probation condition is sufficient to support the trial court’s decision
                                          5
to revoke probation. See Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App.
[Panel Op.] 1980); Bessard v. State, 464 S.W.3d 427, 429 (Tex. App.—Houston
[14th Dist.] 2015, pet. ref’d); Greer, 999 S.W.2d at 486.

      Of final note, appellant briefly contends that, “had the payment allegations
not been included because there was insufficient evidence to support them, the trial
court might have given [appellant] a lighter sentence” and “sentence[d] him to less
than six years in prison.” The trial court stated during the hearing that, “even if the
State were to prove the amount, there’s no proof that [appellant] had the ability to
pay” certain fees and costs.      Accordingly, the trial court found three of the
nonpayment allegations not true because there was no evidence of appellant’s
ability to pay. The only money-related violations the trial court found to be true
were appellant’s failure to pay amounts of $25 and $40; the trial court found that
appellant had some income and could pay the those amounts. There is no evidence
that the trial court considered the unsupported payment allegations in determining
appellant’s sentence. Accordingly, we conclude that the trial court’s sentence —
which fell within the statutory range of punishment — was proper.

                                    CONCLUSION

      We affirm the trial court’s judgment.




                                        /s/       William J. Boyce
                                                  Justice


Panel consists of Chief Justice Frost and Justices Boyce and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                              6